Citation Nr: 9930604	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tremors of the hands 
and head, claimed as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim on 
appeal.  The veteran, who had active service from February 
1968 to January 1972, appealed that decision to the BVA.  
This case was remanded in May 1998 for additional development 
and has been returned to the Board for appellate review.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
tremors of the hands and head, claimed as a result of 
exposure to herbicides, is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
tremors of the hands and head, claimed as a result of 
exposure to herbicides, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he began experiencing tremors 
approximately six months after separation from service.  He 
maintains that the disorder was caused by exposure to the 
herbicide, Agent Orange, while in service.  In addition, the 
veteran alleges that a VA physician has informed him that he 
has peripheral neuropathy.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection is presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  See 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307; 3.309(e) (1999).  Included among the 
listed diseases are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, soft-tissue sarcoma.  Id.  The 
inclusion of certain diseases, as opposed to others, within 
this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical 
evidence, that there exists a positive association between 
(A) the occurrence of those diseases in humans and (B) the 
exposure of humans to an herbicide agent.  See 38 U.S.C.A. 
§ 1116(b)(1).  Moreover, the Secretary, under the authority 
granted by the Agent Orange Act of 1991, specifically has 
indicated that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for a number of diseases for 
which the Secretary has not specifically determined a 
presumption of service connection applies.  See 61 Fed. Reg. 
41442-41449 (1996).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994).  

The threshold question presented by this appeal, however, is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Service medical records note no complaints of or treatment 
for tremors of the hands or the head, and a separation 
medical examination notes no neurologic abnormality or 
abnormality of the veteran's upper extremities or head.  A 
March 1997 VA examination report provides a diagnosis of a 
tremor of the head, cause unknown.  The report further notes 
that the veteran had a slight tremor of the hands.  VA 
treatment records compiled from March to July 1997 contain a 
diagnosis of essential tremors.  However, none of these 
records indicates that the veteran's tremors are related to 
inservice exposure to Agent Orange, or are otherwise of 
service origin.

The list of diseases for which there exists a presumption of 
service connection, based on inservice herbicide exposure, 
does not include tremors of the hands and head.  As a result, 
it may not be presumed that the veteran was exposed to Agent 
Orange or other herbicide while in service in Vietnam, 
contrary to the assertions made on behalf of the veteran.  
See McCartt v. West, 12 Vet. App. 164, 168 (1999).  Moreover, 
there is absent from the record any medical or scientific 
data linking the veteran's tremors of the hands and head to 
any inservice exposure to Agent Orange or other herbicide.  
See Combee, supra.

While tremors are not subject to presumptive provisions of 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307; 3.309(e), 
peripheral neuropathy is one of the diseases subject to the 
statutory presumption.  In his August 1997 substantive 
appeal, the veteran stated that in July 1997, a VA physician 
had told him that his tremors of the head and hands "could 
be caused by the neuropathy."  In May 1998, this case was 
remanded to obtain all pertinent VA treatment records and, as 
a result VA treatment records compiled from March to July 
1997 were obtained.  (As an aside, the Board notes 
parenthetically that the veteran has not advanced any 
contentions as to any failure of the RO to comply fully with 
the directives within the Board's remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As this claim is not 
well grounded, there is no basis for any additional 
development of the evidence, notwithstanding the 
representative's citation to the VA's Adjudication Procedure 
Manual M21-1 provisions.  See Morton v. West, 12 Vet. App. 
477 (1999)).  The VA records obtained on remand, per Bell v. 
Derwinski, 2 Vet. App. 611 (1992), note impressions in April 
1997 of an essential tremor and questionable peripheral 
neuropathy; in July 1997, assessments of an essential tremor 
of unknown origin and episodic numbness of the extremities-
patient with some history constant with peripheral 
neuropathy.  However, diagnostic studies in May 1997, 
including an electromyogram and nerve conduction studies, 
were negative for evidence of peripheral neuropathy.  In view 
of the foregoing, current disability involving peripheral 
neuropathy is not shown.

The only evidence presented by the veteran that tends to show 
a connection between tremors of the hands and head and either 
exposure to Agent Orange, or to service generally, are his 
own statements.  However, as a layperson, the veteran is not 
competent to render opinion as to medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Because of the lack of competent evidence of a 
relationship between the veteran's currently diagnosed 
tremors, and service, to include claimed exposure to Agent 
Orange, the claim for service connection for tremors of the 
hands and head is not well grounded and is, thus, denied. 

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  Judicial 
precedent is to the effect that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded claim analysis.   Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996); see Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In any event, the quality of 
evidence the veteran would need to well ground his claim or 
to reopen it on the basis of new and material evidence is 
nearly the same.  Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc).

As the veteran's claim does not even cross the threshold of 
being a well grounded claim, a weighing of the merits of this 
claim is not warranted, and the reasonable doubt rule is not 
for application in this instance.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board notes that it is aware of no circumstances 
in this matter that would put VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well ground the veteran's claim 
of entitlement to service connection for tremors of the hands 
and head.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996). 


ORDER

Entitlement to service connection for tremors of the hands 
and head, claimed as secondary to exposure to herbicides, is 
denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals 



 

